 



Exhibit 10.11

NONSTATUTORY STOCK OPTION AGREEMENT
UNDER THE MAXTOR CORPORATION
AMENDED AND RESTATED 1996 STOCK OPTION PLAN

     THIS NONSTATUTORY STOCK OPTION AGREEMENT (the “Agreement”), dated as of
___, is entered into between Maxtor Corporation and the individual identified in
the Notice of Grant of Stock Options and Grant Agreement (the “Notice”) attached
hereto as Exhibit A (the “Optionee”).

R E C I T A L S

     A. The Company has granted to the Optionee an option to purchase certain
shares of Stock upon the terms and conditions set forth in this Agreement (the
“Option”). The Option shall in all respects be subject to the terms and
conditions of the Maxtor Corporation Amended and Restated 1996 Stock Option Plan
(the “Plan”), the provisions of which are incorporated herein by reference.

     B. The Company has delivered to the Optionee a copy of the Plan.

     NOW, THEREFORE, it is agreed between the parties as follows:

     1. Definitions. Unless otherwise defined herein, capitalized terms shall
have the meanings assigned to such terms in the Plan. Whenever used herein, the
following terms shall have their respective meanings set forth below:

          (a) “Date of Option Grant” means the Date of Option Grant set forth in
the Notice.

          (b) “Number of Option Shares” means the Number of Shares Subject to
Option set forth in the Notice, as adjusted from time to time pursuant to
Section 4(b) of the Plan.

          (c) “Exercise Price” means the Exercise Price per Share set forth in
the Notice, as adjusted from time to time pursuant to Section 4(b) of the Plan.

          (d) “Company” means Maxtor Corporation, a Delaware corporation, or any
successor corporation thereto.

          (e) “Disability” means the inability of the Optionee, in the opinion
of a qualified physician acceptable to the Company, to perform the major duties
of the Optionee’s position with the Participating Company Group because of the
sickness or injury of the Optionee.

          (f) “Securities Act” means the Securities Act of 1933, as amended.

          (g) “Service” means the Optionee’s employment or service with the
Participating Company Group, whether in the capacity of an Employee, a Director
or a

 



--------------------------------------------------------------------------------



 



Consultant. The Optionee’s Service shall not be deemed to have terminated merely
because of a change in the capacity in which the Optionee renders Service to the
Participating Company Group or a change in the Participating Company for which
the Optionee renders such Service, provided that there is no interruption or
termination of the Optionee’s Service. The Optionee’s Service shall be deemed to
have terminated either upon an actual termination of Service or upon the
corporation for which the Optionee performs Service ceasing to be a
Participating Company. Subject to the foregoing, the Company, in its sole
discretion, shall determine whether the Optionee’s Service has terminated and
the effective date of such termination.

     2. Tax Status of Option. This Option is intended to be a nonstatutory stock
option and shall not be treated as an incentive stock option within the meaning
of Section 422(b) of the Code.

     3. Exercise.

          (a) Vesting Schedule. Subject to the Optionee’s continuous Service,
the Option shall vest in accordance with the vesting schedule set forth in
Exhibit A. Notwithstanding the foregoing, the Option will immediately cease to
vest on the date that the Optionee’s continuous Service with the Participating
Company Group terminates.

          (b) Right to Exercise. Except as otherwise provided herein, the Option
shall be exercisable on and after the Initial Vesting Date (as set forth in the
Notice) and prior to the termination of the Option (as provided in Section 5) in
an amount not to exceed the Number of Option Shares multiplied by the Vested
Percentage as set forth in the Notice (the “Vested Percentage”) less the number
of shares previously acquired upon exercise of the Option, subject to the
Optionee’s agreement that any shares purchased upon exercise are subject to the
Company’s repurchase rights set forth in this Agreement. In no event shall the
Option be exercisable for more shares than the Number of Option Shares.

          (c) Exercise Procedure. The Option or any part thereof shall be
exercised by giving written notice of exercise to the Secretary of the Company
(or such other person as may be designated by the Board of Directors). Such
notice shall state the Optionee’s election to exercise the Option, the number of
whole shares of Stock in respect of which the Option is being exercised, and
such other representations and agreements as to the Optionee’s investment intent
with respect to such shares as may be required pursuant to the provisions of
this Agreement. The notice must be signed by the Optionee or other person
exercising the Option and must be delivered in person, by certified or
registered mail, return receipt requested, by confirmed facsimile transmission,
or by such other means as the Company may permit, to the Secretary of the
Company, or other authorized representative of the Participating Company Group,
prior to the termination of the Option as set forth in Section 5, accompanied by
full payment of the aggregate Exercise Price for the number of shares of Stock
being purchased. The Option shall be deemed to be exercised upon receipt by the
Company of such written notice and the aggregate Exercise Price. In the event
the Option shall be exercised by any person or persons other than the Optionee,
such notice shall be accompanied by appropriate proof of the right of such
person or persons to exercise the Option.

2



--------------------------------------------------------------------------------



 



          (d) Payment of Exercise Price. Payment of the aggregate Exercise Price
for the number of shares of Stock for which the Option is being exercised shall
be made (i) in cash, by check, or cash equivalent, (ii) by tender to the Company
of whole shares of Stock owned by the Optionee having a Fair Market Value not
less than the aggregate Exercise Price, (iii) by means of a Cashless Exercise,
or (iv) by any combination of the foregoing.

          (e) Certificate Registration. Except in the event the Exercise Price
is paid by means of a Cashless Exercise, the certificate for the shares as to
which the Option is exercised shall be registered in the name of the Optionee,
or, if applicable, in the names of the heirs of the Optionee.

          (f) Fractional Shares. The Company shall not be required to issue
fractional shares upon the exercise of the Option.

     4. Nontransferability of the Option. The Option may be exercised during the
lifetime of the Optionee only by the Optionee or the Optionee’s guardian or
legal representative and may not be assigned or transferred in any manner except
by will or by the laws of descent and distribution. Following the death of the
Optionee, the Option, to the extent provided in Section 6, may be exercised by
the Optionee’s legal representative or by any person empowered to do so under
the deceased Optionee’s will or under the then applicable laws of descent and
distribution.

     5. Termination of the Option. The Option shall terminate and may no longer
be exercised on the first to occur of (a) the Option Expiration Date set forth
in the Notice (the “Option Expiration Date”), (b) the last date for exercising
the Option following termination of the Optionee’s Service as described in
Section 6, or (c) a Transfer of Control to the extent provided in Section 7 of
the Plan.

     6. Effect of Termination of Service.

          (a) Option Exercisability.

               (i) Disability. If the Optionee’s Service with the Participating
Company Group is terminated because of the Disability of the Optionee, the
Option, to the extent unexercised and exercisable on the date on which the
Optionee’s Service terminated, may be exercised by the Optionee (or the
Optionee’s guardian or legal representative) at any time prior to the expiration
of twelve (12) months after the date on which the Optionee’s Service terminated,
but in any event no later than the Option Expiration Date.

               (ii) Death. If the Optionee’s Service with the Participating
Company Group is terminated because of the death of the Optionee, the Option, to
the extent unexercised and exercisable on the date on which the Optionee’s
Service terminated, may be exercised by the Optionee (or the Optionee’s legal
representative or other person who acquired the right to exercise the Option by
reason of the Optionee’s death) at any time prior to the expiration of twelve
(12) months after the date on which the Optionee’s Service terminated, but in
any event no later than the Option Expiration Date. The Optionee’s Service shall
be deemed to have terminated on account of death if the Optionee dies within
ninety (90) days after the Optionee’s termination of Service.

3



--------------------------------------------------------------------------------



 



               (iii) Other Termination of Service. If the Optionee’s Service
with the Participating Company Group terminates for any reason, except
Disability or death, the Option, to the extent unexercised and exercisable by
the Optionee on the date on which the Optionee’s Service terminated, may be
exercised by the Optionee within ninety (90) days (or six (6) months if the
Optionee is subject to restrictions on transfer to comply with
“Pooling-of-Interests” accounting rules) after the date on which the Optionee’s
Service terminated, but in any event no later than the Option Expiration Date.

          (b) Extension if Exercise Prevented by Law. Notwithstanding the
foregoing, if the exercise of the Option within the applicable time periods set
forth in Section 6(a) is prevented by the provisions of Section 9(b) of the
Plan, the Option shall remain exercisable until three (3) months after the date
the Optionee is notified by the Company that the Option is exercisable, but in
any event no later than the Option Expiration Date.

          (c) Extension if Optionee Subject to Section 16(b). Notwithstanding
the foregoing, if a sale within the applicable time periods set forth in Section
6(a) of shares acquired upon the exercise of the Option would subject the
Optionee to suit under Section 16(b) of the Exchange Act, the Option shall
remain exercisable until the earliest to occur of (i) the tenth (10th) day
following the date on which a sale of such shares by the Optionee would no
longer be subject to such suit, (ii) the one hundred and ninetieth (190th) day
after the Optionee’s termination of Service, or (iii) the Option Expiration
Date.

          (d) Leave of Absence. For purposes of Section 6(a), the Optionee’s
Service with the Participating Company Group shall not be deemed to terminate if
the Optionee takes any military leave, sick leave, or other bona fide leave of
absence approved by the Company of ninety (90) days or less. In the event of a
leave of absence in excess of ninety (90) days, the Optionee’s Service shall be
deemed to terminate on the ninety-first (91st) day of such leave unless the
Optionee’s right to reemployment with the Participating Company Group remains
guaranteed by statute or contract. Notwithstanding the foregoing, unless
otherwise designated by the Company (or required by law), a leave of absence
shall not be treated as Service for purposes of determining the Vested
Percentage.

     7. Legends. The Company may at any time place legends referencing any
applicable federal, state or foreign securities law restrictions on all
certificates representing shares of stock subject to the provisions of this
Agreement. The Optionee shall, at the request of the Company, promptly present
to the Company any and all certificates representing shares acquired pursuant to
the Option in the possession of the Optionee in order to carry out the
provisions of this Section.

     8. Modifications. The Board of Directors may terminate or amend the Plan or
the Option at any time; provided, however, that no such termination or amendment
may adversely affect the Option or any unexercised portion hereof without the
consent of the Optionee unless such termination or amendment is necessary to
comply with any applicable law or government regulation. No modification of this
Agreement shall be valid unless made in writing and signed by the parties to
this Agreement.

4



--------------------------------------------------------------------------------



 



     9. Entire Agreement. This Agreement, the Notice and the Plan constitute the
entire agreement between the Company and the Optionee regarding the Option and
the Shares issuable thereunder. In the event of a conflict between the terms of
this Agreement, the Notice and the Plan, the Plan shall be controlling. Should
any part, term or provision of this Agreement be declared invalid, void or
unenforceable, all remaining parts, terms and provisions of this Agreement shall
remain in full force and effect and shall in no way be invalidated, impaired or
affected thereby. Nothing in this Agreement, express or implied, is intended to
confer on any person other than the parties to this Agreement or their
respective successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement. The headings of each paragraph
of this Agreement are provided for the convenience of the parties and are not to
be given legal effect or significance.

     10. Income Taxes. Neither the Company nor the Board of Directors nor any of
their representatives or agents has made any representations or warranties to
the Optionee with respect to the income tax or other consequences of the
transactions contemplated by this Agreement, and the Optionee is in no manner
relying on the Company, the Board of Directors or any of their representatives
or agents for an assessment of such tax or other consequences.

     11. Written Notice. Any written notice under this Agreement shall be given
in the manner and shall be effective on the date provided in Section 14(e) of
the Plan.

     12. Miscellaneous. This Agreement shall bind and inure to the benefit of
the Company and its successors and assigns, and the Optionee and any heir,
legatee, or legal representative of the Optionee. This Agreement shall be
interpreted under and governed by the laws of the State of California.

5



--------------------------------------------------------------------------------



 



Exhibit A

MAXTOR CORPORATION
AMENDED AND RESTATED 1996 STOCK OPTION PLAN

NOTICE OF GRANT OF STOCK OPTIONS AND GRANT AGREEMENT

     Capitalized terms used in this Notice shall have the meanings set forth in
the Maxtor Corporation Amended and Restated 1996 Stock Option Plan (the “Plan”)
and the Nonstatutory Stock Option Agreement (the “Agreement”).

         
Optionee:
       

       
 
       
Residence Address:
       

       
 
       
 
       

       

     You have been granted an option to purchase shares of the Common Stock of
the Company, subject to the vesting schedule set forth in this Notice and also
subject to the termination provisions set forth in the Plan and the Agreement.
Subject to the terms of the Plan and the Agreement, the option terms are as
follows:

             
Date of Option Grant:
           

         
 
           
Number of Shares Subject to Option:
           

         
 
           
Exercise Price per Share:
    $      

         

Vesting Schedule: The Optionee’s Vested Percentage shall be determined as
follows:

              Vested Percentage  
Prior to the date twelve (12) months after the Date of Option Grant (the
“Initial Vesting Date”)
    —  
 
       
On Initial Vesting Date, provided the Optionee’s Service (as defined in the
Agreement) is continuous from the Date of Option Grant until the Initial Vesting
Date
    — %
 
       
Plus
       
 
       
For each full calendar quarter of the Optionee’s continuous Service from the
Initial Vesting Date until the Vested Percentage equals 100%, an additional
    — %

1



--------------------------------------------------------------------------------



 



     
Option Expiration Date:
  Ten (10) years after the Date of Option Grant (subject to earlier termination
under the Plan and the Agreement).

     Optionee hereby acknowledges that he or she has read and reviewed the Plan
and the Agreement, and agrees to be bound by the terms and conditions of the
Agreement, the Plan and this Notice.

              OPTIONEE:
 
             
 
            MAXTOR CORPORATION
 
       

  By:    

       
 
       

  Title:    

       

2